DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16754179 filed on April 07th, 2020 in which claims 16-29 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 04/07/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over De Mondt et al. (EP 2865527), in view of Jones (JP Pub. Nº 2005-525254).

9.	Regarding independent claim 16: De Mondt et al. disclosed an inkjet printing method for manufacturing decorative laminate panels ([0003], lines 1-2), the method comprising: 
 	providing an inkjet printer ([0003], line 5; also see Fig. 1, reference 15) with a print job ([0004], lines 3-4); and 
 	printing the at least one decorative pattern with at least one inkjet ink on a substrate web ([0013], lines 1-3; also see Fig. 1 showing an inkjet printer 15 for printing a pattern on the substrate 12); wherein 
 	the substrate web includes a paper substrate ([0013], lines 1-2; also see Fig. 1, reference 12) and the at least one inkjet ink includes an aqueous pigmented inkjet ink printed on the substrate web ([0034], lines 1-2) before the substrate web is impregnated with a thermosetting resin ([0003], line 11; also see Fig. 1 which shows the web 12 being printed upon by the printer 15 before being impregnated by the device 18).
 	De Mondt et al. are silent about providing an inkjet printer with a print job including at least one decorative pattern and an identification code assigned to the at least one decorative pattern, the identification code being directly or indirectly associated with a customer or a delivery address; and printing the at least one decorative pattern and the identification code with at least one inkjet ink on a substrate web; wherein the at least one inkjet ink includes at least one UV curable inkjet ink and the substrate web includes a thermoplastic substrate including a material selected from the group consisting of polyvinylchloride, polypropylene, polyethylene, polyethylene- terephthalate, and a thermoplastic polyurethane.
 	Jones disclosed providing an inkjet printer ([0003], line 2) with a print job including at least one decorative pattern ([0015], lines 6-8) and an identification code assigned to the at least one decorative pattern, the identification code being directly or indirectly associated with a customer or a delivery address (Fig. 1, reference 3 is an address and reference 4 is an identification code associated with a person); and printing the at least one decorative pattern and the identification code with at least one inkjet ink on a substrate ([0015], lines 3-8); wherein the at least one inkjet ink includes at least one UV curable inkjet ink ([0053], line 14) and the substrate web includes a thermoplastic substrate including a material selected from the group consisting of polyvinylchloride, polypropylene, polyethylene, polyethylene- terephthalate, and a thermoplastic polyurethane ([0058], lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with those of De Mondt et al. by incorporating identifying information in the printed pattern in order to facilitated the retrieval of a customer’s order from a warehouse and by printing on a plastic substrate in order to increase the resilience of the decorative panel.

10.	Regarding claim 17: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 16, wherein the at least one decorative pattern is customized or personalized by the customer (De Mondt et al. [0009], lines 3-5).

11.	Regarding claim 18: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 16, wherein the identification code defines at least a portion of at least one of the at least one decorative pattern (Jones [0015], lines 6-7).

12.	Regarding claim 19: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 16, wherein the identification code includes alphanumeric data (Jones, Fig. 1, the address 3 is alphanumeric), or the identification code is at least partially machine readable (Jones, Fig. 1, the code 4 is machine readable).

13.	Regarding claim 20: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 16, wherein the identification code is concealed in the at least one decorative pattern with a steganographic technique (Jones, Fig. 1, the code 4 requires additional info/equipment to be read and therefore is considered to be concealed with a steganographic technique).

14.	Regarding claim 21: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 20, wherein the identification code is scannable by a smart phone (Jones, Fig. 1, the code 4 is scannable by a smart phone’s bar code reader).

15.	Regarding claim 22: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 21, wherein an application on the smart phone shows a name of the customer or the delivery address (Jones, Fig. 1, the code 4 is scannable by a smart phone’s bar code reader).

16.	Regarding claim 23: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 16, wherein the substrate web includes the paper substrate including at least one ink receiving layer (De Mondt et al. [0134], lines 1-7), and the at least one inkjet ink includes the at least one aqueous pigmented inkjet ink ([0034], lines 1-2) printed on the at least one ink receiving layer ([0003], line 5; also see Fig. 1, reference 15) before the paper substrate is impregnated with the thermosetting resin ([0003], line 11; also see Fig. 1 which shows the web 12 being printed upon by the printer 15 before being impregnated by the device 18).

17.	Regarding claim 24: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 23, wherein at least one of the at least one ink receiving layer includes a polyvinylalcohol polymer and an inorganic pigment (De Mondt et al. [0134], lines 1-7).

18.	Regarding claim 25: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 23, wherein the at least one ink receiving layer includes an outermost ink receiving layer containing no inorganic pigment, or the outermost ink receiving layer includes a smaller content of inorganic pigment than an ink receiving layer located between the paper substrate web and the outermost ink receiving layer (De Mondt et al. [0134], lines 1-7; also see Fig. 3).

19.	Regarding claim 26: The combination of De Mondt et al. and Jones disclosed the inkjet printing method according to claim 16, wherein the at least one inkjet ink includes a red inkjet ink including a red pigment selected from the group consisting of C.I. Pigment Red 254, Cl. Pigment Red 176, C.I. Pigment Red 122, or mixed crystals thereof (De Mondt et al. [0036], lines 1-3).

20.	Regarding claim 27: The combination of De Mondt et al. and Jones disclosed a method for manufacturing decorative laminate panels including the inkjet printing method according to claim 16, further comprising: impregnating the paper substrate printed with the at least one inkjet ink with the thermosetting resin (De Mondt et al. [0003], line 11; also see Fig. 1 which shows the web 12 being printed upon by the printer 15 before being impregnated by the device 18); cutting the paper substrate into decorative paper sheets (De Mondt et al. [0003], line 11; also see Fig. 1, reference 19); and heat pressing the decorative paper sheets between a core layer and a protective layer to form the decorative laminate panels (De Mondt et al. [0013], lines 4-6; also see Fig. 1, reference 21).

21.	Regarding claim 28: The combination of De Mondt et al. and Jones disclosed a method for manufacturing decorative laminate panels including the inkjet printing method according to claim 16, further comprising: heat pressing the thermoplastic substrate printed with the at least one inkjet ink with a protective layer to form a decorative laminate (De Mondt et al. [0013], lines 4-6; also see Fig. 1, reference 21); and cutting the decorative laminate to form the decorative laminate panels (De Mondt et al. [0003], line 11; also see Fig. 1, reference 19).

22.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over De Mondt et al. (EP 2865527), in view of Jones (JP Pub. Nº 2005-525254).

23.	Regarding independent claim 29: De Mondt et al. disclosed a set of decorative laminate panels comprising: a decorative laminate panel ([0003], lines 1-2) including a decorative pattern ([0013], lines 1-3; also see Fig. 1 showing an inkjet printer 15 for printing a pattern on the substrate 12) covered by a protective layer ([0015], lines 1-3; also see Fig. 3, reference 35); and the decorative laminate panel is selected from the group consisting of a floor panel, a furniture panel, a ceiling panel, and a wall panel ([0109], lines 1-3).
 	De Mondt et al. are silent about the decorative laminate panel including an identification code located in a decorative pattern wherein the identification code is concealed in the decorative pattern with a steganographic technique; the identification code is directly or indirectly associated with a customer or a delivery address.
 	Jones disclosed a laminated substrate ([0049], lines 1-4) including an identification code located in a decorative pattern ([0015], lines 6-7) wherein the identification code is concealed in the decorative pattern with a steganographic technique (Fig. 1, the code 4 requires additional info/equipment to be read and therefore is considered to be concealed with a steganographic technique); the identification code is directly or indirectly associated with a customer or a delivery address (Fig. 1, reference 3 is an address and reference 4 is an identification code associated with a person).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with those of De Mondt et al. by incorporating identifying information in the printed pattern in order to facilitated the retrieval of a customer’s order from a warehouse.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853